NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10339

                Plaintiff-Appellee,             D.C. No. 3:20-cr-00381-VC-1

 v.
                                                MEMORANDUM*
JOSE ZUNIGA-CONTRERAS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Jose Zuniga-Contreras appeals from the district court’s judgment and

challenges his guilty-plea conviction and 48-month sentence for distribution of

fentanyl, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Zuniga-Contreras’s counsel has filed a brief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Zuniga-Contreras the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Zuniga-Contreras waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   21-10339